,,
AO 2458 (CASDRev, 02/18) Judgment in a Criminal Case for Revocations                                               FILED
                                         UNITED STATES DISTRICT COUR                                                 MAR 0 1 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA                            CLERK US DISTRICT COURT
                                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                JUDGMENT IN A            CRI"""o=UJ.."-"'......"-----DEPUTY     I
                                                                          (For Revocation of Probation or Supervised Release)
                                                                          (For Offenses Committed On or After November 1, 1987)
                                    v.
                       DANIEL PEREZ-GUZMAN                                   Case Number:        18CR7156-DMS

                                                                          Nancy Rosenfeld CJA
                                                                          Defendant's Attorney
     REGISTRATION NO.               50932008
     o-
     THE DEFENDANT:
     181 admitted guilt to violation of allegation(s) No,        1 (Judicial Notice taken)

     D was found guilty in violation ofallegation(s) No,       ~~~~~~~~~~~~~-
                                                                                                           after denial of guilty.

     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                   Natnre of Violation
                   1                     Committed a federal, state, or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances,

                                                                           March 1 2019
                                                                           Date oflmposition of Sentenc~



                                                                           HON, Dan     ~~   . abraw
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                        18CR7156-DMS
·'   AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

     DEFENDANT:               DANIEL PEREZ-GUZMAN                                                       Judgment - Page 2 of 2
     CASE NUMBER:             18CR7156-DMS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      SIX (6) MONTHS, consecutive to sentence in 18cr4406-DMS.




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      lZI   The court makes the following recommendations to the Bureau of Prisons:
            Defendant be designated to a facility in the Western Region, specifically FCI Sheridan.




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:
            D     at - - - - - - - - - A.M.
                                                                   on   -----------------~
            D     as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
            Prisons:
             D    on or before
             D    as notified by the United States Marshal.
             D    as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   --------------~


      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            18CR7156-DMS
